DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/13/2019. It is noted, however, that applicant has not filed a certified copy of the 201911285766.8 application as required by 37 CFR 1.55.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Specification
The disclosure is objected to because of the following informalities:
Terms in the spec:
“scheme” should be corrected to - - embodiment - -
“medicament” and “medicines” should be corrected to - - treatment agent - -
Such terms appear to be a translation error.
Claim Interpretation
The claim terms are interpreted in light of the specification. MPEP 2111. The term “medicament” in claim 1 is assumed to mean - - treatment agent - -. Such terms appear to be a translation error.
Claim Objections
Claim 1 is objected to because of the following informalities:

1.	A multi-stage sedimentation rake-free thickening device[[,]] comprising:
a central tank;
an outer side of the central tank being provided with a diversion sedimentation zone, and the diversion sedimentation zone including an annular diversion sedimentation screen and a concentrated magnetic shower;
wherein the annular diversion sedimentation screen includes an annular groove spirally arranged around the central tank;
the annular groove is sequentially arranged with a second spoiler baffle;
a [[the]] lower bottom plate of the annular groove is also provided with a plurality of second underflow discharge ports, and a second inclined plate guide discharge pipe is provided below [[a]] the plurality of [[the]] second underflow discharge ports;
outlets of the second inclined plate guide discharge pipe converge to [[the]] a second underflow discharge pipe;
settled water is discharged from the second overflow discharge pipe arranged at an end of the annular groove;
the device further comprises a feed assembly, a diversion assembly, a central collection area, and a bubbles deforming area;
a [[the]] slime water is mixed with a medicament through the feed assembly and flows from an upper part of the central tank to an inner wall of the central tank, and then to a middle of the central tank through a guide assembly;
[[the]] fine slime upwards to a [[the]] clean coal collection assembly after reaction;
the central collection area and the bubbles deforming area are located above an outlet of the diversion assembly 
the slime water containing fine slime passes through the central collection area, the bubbles deforming area and a [[the]] diversion sedimentation zone in sequence;
the feed assembly includes a feed distribution tank, a main feed pipe and a plurality of reducing pipes;
the [[a]] plurality of reducing pipes are evenly provided between the feed distribution tank and a side wall of the central tank;
a medicament ejector is also provided at a protrusion of the reducing pipes; 
the concentrated magnetic shower comprises a second magnetic concentrating ejection tube, a second magnetic powder feeding tube and a second distributor;
an upper end of the second magnetic concentrating ejection tube communicates with the feed[[ing]] distribution tank in the feed[[ing]] assembly, and a lower end communicates with the second distributor and,
one end of the second magnetic powder feeding tube is communicated with pipes of a [[the]] magnetic powder supply, and the other end of the second magnetic powder feeding tube is communicated with the second magnetic concentrating ejection tube.
Allowable Subject Matter
Claim 1 has allowable subject matter over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a multi-stage sedimentation rake-free thickening device comprising the combination of claimed elements.
ZHAI (CN 105944407) discloses a rake-free thickener with rotary annular channels including a mixing pipe, feed assembly, and tank for concentrating coal slime water by flocculation.
LU (CN 203954760) discloses a coal slime water classification pool including a diversion assembly.
ZHANG (CN 108792036) discloses a multi-material mixing and pouring nozzle including a bulbous medicament ejector.
ZHAO (CN 205730475) discloses an efficient flocculant mixing apparatus including a spiral groove.
ZHANG (US 20190366354) discloses a magnetic microfluidic concentrator.
Telephonic Inquiries
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777